Citation Nr: 1128806	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-03 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, Louisiana


THE ISSUE

Entitlement to payment of or reimbursement for the cost of unauthorized medical expenses incurred from November 5, 2006 to November 7, 2006 at Bossier Health Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from July 1946 to March 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 determination by the Department of Veterans Affairs (VA) Medical Center in Shreveport, Louisiana (VAMC).  A notice of disagreement was received in November 2007, a statement of the case was issued in December 2007, and a substantive appeal was received in February 2008.
  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VAMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran incurred private medical expenses for treatment sought at Bossier Health Center from November 4, 2006 until discharge on November 7, 2006.  It appears he was hospitalized for acute cerebrovascular accident and presented with an altered mental state.  The VAMC subsequently approved the payment/reimbursement of medical expenses incurred on November 4, 2006, but found that the Veteran had stabilized and could have been transferred to the VAMC by November 5, 2006.  Thus, the VAMC denied reimbursement from that point forward.  The Veteran has appealed.  

Initially, the Board notes that in a May 2011 brief, the Veteran's representative argued that the closest VA hospital was 97 miles away.  Based on a review of the record, it appears that the VAMC has not done any development concerning whether a VA facility was feasible available, including calculating the distance to the closest facility that could provide the appropriate medical care needed and determining whether a bed was available for the Veteran at this facility.  

Further, the Board notes that the VAMC determination was based on a March 2007 opinion by a medical doctor who determined that the Veteran should have received emergency room care only and then been transferred to the VAMC.  However, the examiner did not provide any rationale for his opinion or cite to any treatment records to support his conclusion that the Veteran was stable enough to be transported.  Thus, the Board finds that another medical opinion by a medical doctor is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).    

Finally, in view of the need to return the case for additional development, the Board believes that proper notice should be furnished to the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126. (West 2002).  

Accordingly, the case is hereby REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be furnished proper notice as provided by the Veterans Claims Assistance Act of 2000 (VCAA). 

2.  A determination should be made as to the distance to the nearest VA medical facility that was capable of handling the Veteran's medical needs and also as to whether this facility was feasibly available for transfer of the Veteran i.e. whether a bed available as of  November 5, 2006.  These findings should be clearly documented in the claims file.     

3.  After completion of the above, the claims file should be made available to and be reviewed by a VA medical doctor.  The VA medical doctor should then enter a written opinion into the record as to when the Veteran became stable so as to allow transfer to a VA facility. Based on the findings documented above, the examiner should also indicate whether a VA facility was feasibly available for transfer.  A rationale for the opinion should be set forth by the VA medical doctor, including any cites to pertinent records.  

4.  Once the above actions have been completed and the claims file properly documented to that effect, if the benefit sought remains denied, the Veteran and his representative should be furnished a statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



